Citation Nr: 0422926	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  97-32 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for claudication of the 
lower extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for claudication 
of the lower extremities.  

The case was remanded to the RO for further development in 
February 1999, February 2001, and August 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

In his November 1997 substantive appeal, the veteran 
requested that he be scheduled for a personal hearing before 
a Veterans Law Judge at the RO.  He appeared at a 
videoconference hearing before the undersigned in September 
1998.  In July 2001, he requested a hearing before a hearing 
officer at the RO.  Shortly thereafter, he requested that the 
hearing be postponed until he received a copy of his claims 
folder.  However, there is no indication in the file that the 
veteran was re-scheduled for this hearing.  Furthermore, 
there is no indication in the record that the veteran 
withdrew this request.  Therefore, the matter must be 
returned to the RO for appropriate action.  See 38 C.F.R. 
§ 3.103(c) (2003).  

Additionally, in March 2003 the Board undertook additional 
development on the claim, which included scheduling the 
veteran for an examination to ascertain whether it was at 
least as likely as not that the veteran's current venous 
claudication of the lower extremities was etiologically 
related to a clinical manifestation in service.  In 
particular, the examiner was to comment on the findings 
recorded during a March 1953 VA examination that showed the 
veteran's toes were cold and the left dorsalis pedis artery 
was not palpable; and to address the September 1998 opinions 
provided by the veteran's private podiatrist, D.L.G., D.P.M., 
(Dr G.).  Although the examiner reviewed the file, he did not 
comment specifically on the points addressed above.  
Therefore, the Board finds that a remand is necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).  The 
Board acknowledges that the March 2003 directives were not 
issued in a remand.  Nevertheless, the March 2003 development 
memorandum is part of the record, and must be fully 
accomplished.  Furthermore, the information is required by 
the Veterans Claims Assistance Act of 2000 (VCAA) because the 
current medical evidence is insufficient upon which to make a 
decision on the claim.  

Accordingly, this appeal is REMANDED to the RO for the 
following:  

1.  The veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of his claudication of the lower 
extremities.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested 
examination; and the examination report 
should reflect that such a review was 
made.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
venous claudication of the lower 
extremities is etiologically related to a 
clinical manifestation in service.  
Specifically, the examiner should comment 
on the findings recorded during a March 
1953 VA examination that showed the 
veteran's toes were cold and the left 
dorsalis pedis artery was not palpable; 
and address the opinions provided by the 
veteran's private podiatrist, Dr. G., in 
September 1998.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  

2.  Unless the veteran indicates 
otherwise, the RO should schedule him for 
a personal hearing before a hearing 
officer at the local office.  The veteran 
and his representative should be notified 
of the date and time of such hearing.  

3.  After the above has been 
accomplished, the RO should readjudicate 
the veteran's claim.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


